 In the Matter of CROWNWORSTED, MFLLS,.INC.andTHE,INDEPENDENTTEXTILE WORSTED UNIONCase No. R-17.44SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 3, 1940On March 25, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled case, and on April 6, 1940, upon motion of Local1061 of Federation of Woolen and Worsted Workers of America,United Textile Workers of America, A. F. of L., herein called Local1061, issued an Amendment to Direction of Election,2 omitting thename of the latter from the ballot.Pursuant to the Direction ofElection, as amended, an election by secret ballot was conducted onApril 24, 1940, in Providence, Rhode Island, under the direction andsupervision of the Regional Director for the First Region (Boston,Massachusetts).On April 25, 1940,. the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an Election Re-port, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of eligible voters---------------------------183Total number of ballots cast______________________________150Total number of ballots cast for the Independent TextileWorsted Union-----------------------------------------123Total number of ballots cast against the Independent TextileWorsted Union-----------------------------------------27Total number of blank ballots---------------------------0Total number of void ballots------------------------------0Total number of challenged ballots------------------------1121 N. L. R. B. 1028.3 22 N.L. R. B. 730.24 N. L. IL B., No. 19.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 29, 1940, Local 1061 filed with the Board in Washington,D. C., objections to the conduct of the ballot on the groundsinter aliathat (1) the employees were influenced in their choice by reason ofthe fact that the Independent is a company-dominatedunion; (2)supervisory employees of the Company advised voters to vote for theIndependent; and (3) the representative of the Board allowed elec-tioneering within prohibitedareas.3On May 4, 1940, the Independent filed with the Regional Directora motion to dismiss the objections for thereasons, amongothers, thatLocal 1061was nota party to the proceedingssince at its owninstance its namehad been omitted from the ballot, and that Local1061 had electioneered within the prohibited area by the distributionof leafletsand by other means.On May 4, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued his Report on Objections in whichhe reported the results of his investigation.'The Board has considered the Election Report, the objections andthe affidavits filed by Local 1061, the motion filed by the Independent,and the Report on Objections and finds that the objections filed byLocal 1061 do not raise substantial or material issues with respect tothe conduct of the ballot or the Election Report.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat the Independent Textile Worsted Unionhas been designated and selected by a majority of all productionand maintenance employees and shippers of Crown Worsted Mills,Inc.,Providence, Rhode Island, excluding supervisory employees,8 Local 1061 submitted affidavits In support of the third and related allegations.Theaffiants stated in substance that an officer of the Independent was allowed to electioneerat the entrance to the building at which the voting took place, that one employee wasadvised how to vote while inside a voting booth, and that the Board representative wasaware of such occurrences.4The Regional Director reported that no new evidence was submitted by the FederationIn connection with the charge of company-domination of the Independent since the Federa.tion charges to that effect were dismissed by the Regional Director on January 22, 1940;that Nardillio,a section hand,who allegedly sat in front of the voting place with girlsin his car,denied having done so, asserting that be had driven his wife to the polls,and had called for her afterwards;that another employee stated that she saw Nardilliodriving toward the polls with only one woman in his car.He also reported that theBoard representative stopped women voters from talking in the booths as soon as he wasaware of it,and that the two women accused of giving and receiving advice stated thatone merely inquired where a pencil could be found,and the other replied, - "There it isright there" ;that on complaint of the Federation,the Board representative told thoseloitering near the entrance to the building to disperse. CROWN WORSTEDMILLS, INC.303office clerks, and employees in all other classifications, as their repre-sentative for the purpose of collective bargaining and that pursuantto Section 9 (a) of the National Labor Relations Act, IndependentTextileWorsted Union is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.